Case 1:15-cr-00252-PKC-RML Document 1248 Filed 05/10/19 Page 1 of 1 PageID #: 20057
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
   SPN:KTF                                              271 Cadman Plaza East
                                                        Brooklyn, New York 11201


                                                        May 10, 2019

   By ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                  Re:    United States v. Juan Ángel Napout, et al.
                         Criminal Docket No. 15-252 (S-2) (PKC) (RML)

   Dear Judge Chen:

                   The government respectfully writes to request that the Court unseal the
   defendants’ proposed jury instructions, filed in the above-captioned case at ECF Dkt. No. 809, to
   allow the parties to discuss the document in their appellate briefs and in oral argument before the
   Court of Appeals. This document was discussed in open court during the charging conference,
   see, e.g., Dec. 12, 2017 Trial Tr. at 4155, and it is unclear why it was filed under seal since it
   does not offer a basis for sealing and contains only proposed jury instructions. Counsel for
   defendants Napout and Marin have not yet responded to the government’s request from earlier
   this afternoon for their position on this application.

                                                        Respectfully submitted,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                By:           /s/
                                                        Samuel P. Nitze
                                                        M. Kristin Mace
                                                        Keith D. Edelman
                                                        Kaitlin T. Farrell
                                                        Assistant U.S. Attorneys
                                                        (718) 254-7000

   cc:    Counsel of record (by ECF)
          Clerk of Court (PKC) (by ECF)
